Citation Nr: 0200227	
Decision Date: 01/09/02    Archive Date: 01/16/02

DOCKET NO.  99-05 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a disability rating greater than 20 
percent for right knee degenerative joint disease (DJD) with 
chondrocalcinosis and meniscus tear.   

2.  Entitlement to an initial disability rating greater than 
10 percent for right knee laxity, residuals of injury. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel



INTRODUCTION

The veteran had active duty from July 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The right knee DJD with chondrocalcinosis and meniscus 
tear is currently manifested by subjective complaints of 
chronic pain and swelling with associated significant 
limitation of walking and standing, and objective evidence of 
limitation of motion due to pain, pain on motion, tenderness, 
and mild crepitus.

3.  Medical evidence shows only trace laxity of the right 
medial collateral ligament.   


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 20 
percent for right knee DJD with chondrocalcinosis and 
meniscus tear have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.321(b)(1), 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5258 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159).   

2.  The criteria for an initial disability rating greater 
than 10 percent for right knee laxity, residuals of injury, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5257 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
September 1998 rating decision, October 1998 statement of the 
case, and supplemental statements of the case dated in May 
2000 and May 2001, the RO provided the veteran and his 
representative with the applicable laws and regulations and 
gave notice as to the evidence needed to substantiate his 
claim.  Also, by letter dated in February 2001, the RO 
advised the veteran of the implementation and effect of the 
VCAA, listed the evidence of record, and solicited additional 
information or evidence relevant to his claim.  The veteran 
did not respond to that letter.  With respect to the duty to 
assist, the RO has secured all relevant VA treatment records 
and provided medical examinations.  The veteran has not 
authorized VA to obtain any private records.  Finally, the 
veteran has had the opportunity to submit evidence and 
argument in support of his claim.  Therefore, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the claimant.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Factual Background

Implementing an April 1978 Board decision, the RO established 
service connection for right knee chondromalacia patella with 
residuals of excision of arthritic spur, for which it 
assigned a 10 percent disability rating.  

The RO received the veteran's claim for an increased rating 
in November 1997.  He described lateral giving out of the 
knee, daily pain, and swelling with activity. 

In March 1998, the veteran was afforded a VA orthopedic 
examination.  He described increasing right knee pain 
aggravated by activity and occasional swelling.  He required 
several days to recover after excessive use of the knee.  He 
used Tylenol as needed.  The veteran worked as a teacher and 
coach, although he had decreased coaching activities due to 
right knee pain.  Examination revealed slight antalgic gait 
and tenderness along the medial joint line.  Right knee 
motion on repeat testing was from 0 to 110 degrees and from 0 
to 100 degrees, limited by pain.  There was no instability, 
effusion, or soft tissue swelling.  X-rays showed early 
degenerative changes with narrowing of the patellofemoral 
joint space, possible chondromalacia, and evidence of 
chondrocalcinosis.    

In a September 1998 rating decision, the RO continued the 10 
percent rating for the right knee disability.  The veteran 
timely appealed that decision.  In the March 1999 substantive 
appeal, he related having regular swelling, more frequent 
giving out, and intense pain.  He was unable to bend the knee 
to perform daily activities. 

An additional VA orthopedic examination was performed in 
April 1999.  The veteran continued to have right knee pain, 
limited motion, and swelling.  The knee locked or buckled and 
gave way on occasion.  He had right knee pain with bending 
and weight bearing.  He could walk about 100 yards before 
pain and swelling caused him to slow or stop.  He had 
discontinued coaching due to right knee problems.  The 
examiner noted that the veteran slightly favored the right 
leg.  He had difficulty with heel walking and pain with a 
full squat.  Right knee motion was from 0 to 120 degrees.  
There was mild crepitus in the right knee.  There was no 
laxity or effusion.  Anterior and posterior drawer signs and 
McMurray sign were all negative.  The examiner stated that 
findings were essentially unchanged from films taken in March 
1998.  He added that the right knee motion was, among other 
things, limited by pain and degenerative changes.  In a June 
1999 addendum, the examiner indicated that the claims folder 
had been reviewed. 

VA outpatient treatment records dated in October 1998 
reflected complaints of right knee pain with associated 
difficulty bending and walking over the previous year.  A 
March 1999 orthopedic consultation report included complaints 
of intermittent locking, about once a month, and chronic pain 
and swelling.  On examination, there was medial and lateral 
joint line tenderness and some discomfort with full knee 
flexion.  The report of magnetic resonance imaging (MRI) 
performed in April 1999 indicated that the veteran had right 
knee pain with occasional locking.  Findings included a 
degenerative-type tear of the anterior horn of the lateral 
meniscus with probable tiny associated cysts and degenerative 
changes.  The ligamentous structures were intact.  In August 
1999, the veteran presented after falling when the right knee 
gave way.  He was currently using a neoprene sleeve on the 
knee.  The assessment included instability of the right knee.  
Orthopedic notes dated in October 1999 included review of the 
MRI and referral for possible arthroscopic treatment.      

The RO's May 2000 rating action increased the right knee 
disability evaluation to 20 percent effective from the date 
of the November 1997 claim.  The veteran continued to 
disagree with the evaluation.  In a July 2000 statement, he 
explained that he had difficulty rising from a seated 
position, discomfort with daily activities and when sleeping, 
difficulty walking due to stiffness and swelling, and 
difficulty bending or straightening the knee completely.  He 
had to sit or elevate his legs for relief.  He occasionally 
took time from work or other activities due to the effect of 
right knee problems on his mobility.    

A VA outpatient orthopedic consultation report dated in 
February 2000 noted right knee pain and occasional locking.  
Right knee motion was from 0 to 110 degrees.  There was joint 
line tenderness and positive McMurray sign.  The December 
2000 orthopedic consultation report related complaints of 
right lower leg weakness and giving out, some swelling, and 
pain.  He walked several blocks before developing pain.  On 
examination, right knee motion was from 0 to 120 degrees.  
There was no laxity or effusion.  The veteran declined 
arthroscopic meniscectomy.    

The veteran underwent a VA orthopedic examination in March 
2001.  The examiner reviewed the claims folder, including 
prior VA examination reports.  The veteran's complaints 
included right knee pain, occasional swelling, and a feeling 
of weakness and giving way with several associated falls.  He 
used a neoprene sleeve and a cane, Naproxen, and a topical 
cream for treatment of knee symptoms.  The veteran continued 
to teach and occasionally served as an assistant coach.  He 
could stand in one position for only five to ten minutes and 
could walk only one or two blocks due to knee pain.  He could 
not tolerate prolonged sitting without stretching the leg.  
The examiner noted that the veteran had knee pain while 
rising from a seated position and with walking.  He had 
moderate right limp when he did not use the cane.  He had 
difficulty heel and toe walking and complained of increased 
pain and a giving way sensation.  Right knee motion was from 
0 to 110 degrees.  There was joint tenderness, effusion, and 
trace laxity of the medial collateral ligament only.  
McMurray test caused mild pain but no catching or snapping.  
Review of previous studies was significant for meniscal 
degeneration changes, degenerative arthritis, and 
chondrocalcinosis.  The examiner commented that 
chondrocalcinosis would accelerate arthritic changes.  He 
added that the trace laxity in the right medial collateral 
ligament was secondary to arthritis in the knee.           

In a May 2001 rating action, the RO maintained the 20 percent 
rating for disability characterized as right knee DJD with 
chondrocalcinosis and meniscus tear.  In addition, it awarded 
a separate rating for right knee laxity, evaluated as 10 
percent disabling.  The veteran continued to disagree with 
the rating.   

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2001).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27 (listing diagnostic code for 
unlisted disease or injury).  

If two evaluations are potentially applicable, the higher 
evaluation is assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  
Reasonable doubt about the degree of disability is resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, upon 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993) (on a claim for an original 
or increased rating, the claim remains in controversy when 
less than the maximum available benefit is awarded).  
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

1.  Right Knee DJD with Chondrocalcinosis and Meniscus Tear

The right knee DJD with chondrocalcinosis and meniscus tear 
is evaluated as 20 percent disabling under Diagnostic Code 
(Code) 5010, arthritis due to trauma, and Code 5258, 
dislocated semilunar cartilage.  38 C.F.R. § 4.71a.  

Code 5258 provides a maximum 20 percent rating for dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joint.    

Code 5010 provides for evaluation of disability as 
degenerative arthritis, which is rated according to 
limitation of motion of the affected part.  Under Code 5260, 
a 20 percent rating is assigned when leg flexion is limited 
to 30 degrees.  A maximum 30 percent evaluation is warranted 
when leg flexion is limited to 15 degrees.  Under Code 5261, 
a 20 percent evaluation is award when leg extension is 
limited to 15 degrees.  If leg extension is limited to 20 
degrees, a 30 percent rating is in order.      
 
When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  

In addition, with any form of arthritis, additional 
considerations include painful motion, joint pain, 
instability, or malalignment, and objective indications of 
pain on pressure or manipulation, muscle spasm, crepitation, 
and active and passive range of motion.  38 C.F.R. § 4.59.  
The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be 
considered in assigning an evaluation for degenerative or 
traumatic arthritis under Code 5003 or Code 5010.  Rating 
personnel must consider functional loss and clearly explain 
the impact of pain on the disability.  VAOPGCPREC 9-98.   

Also, with respect to Code 5258, the Board observes that 
functional loss must be considered insofar as the disability 
involves limitation of motion.  See VAOPGCPREC 9-98 (the 
medical nature of the particular disability determines 
whether the diagnostic code is predicated on loss of range of 
motion).

In this case, the right knee DJD with chondrocalcinosis and 
meniscus tear is already evaluated at the 20 percent maximum 
rating allowed under Code 5258.  Although there is some 
limitation of right knee flexion, that limitation does not 
meet the criteria for a higher rating under Code 5260.  
38 C.F.R. § 4.7.  In addition, the record reflects no 
limitation of extension, such that Code 5261 is not for 
application.  Moreover, although there are other diagnostic 
codes that provide more than a 20 percent rating, such 
diagnostic codes are not applicable based on the facts in 
this case.  See 38 C.F.R. § 4.71a, Code 5256 (ankylosis of 
the knee), Code 5262 (impairment of the tibia and fibula). 

However, because the disability has associated limitation of 
motion and arthritis, the Board must consider functional loss 
and other factors, set forth above.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca, 8 Vet. App. at 206; VAOPGCPREC 9-98.  The 
veteran complains of chronic pain and swelling, particularly 
with use, such that the ability to walk or stand was 
significantly limited.  Objective examination reveals 
limitation of motion due to pain, pain on motion, joint 
tenderness to palpation, and mild crepitus. Nevertheless, the 
Board finds that the veteran has not demonstrated any 
additional functional loss to warrant an increased evaluation 
based on 38 C.F.R. §§ 4.40, 4.45, 4.59.  The 20 percent 
evaluation currently assigned is based on the veteran's 
complaints and the clinical findings on examination. As noted 
above, in March 2001, flexion of the right knee was limited 
only to 110 degrees, while no limitation of extension was 
reported. The Board finds that the veteran has evidenced no 
additional manifestations not already contemplated, such as 
atrophy, weakness, incoordination, or deformity. Based on the 
foregoing, the Board finds that a higher rating based on 38 
C.F.R. §§ 4.40, 4.45, 4.59 is not warranted.
 
Accordingly, the Board finds that the evidence supports no 
more than a 30 percent disability rating for right knee DJD 
with chondrocalcinosis and meniscus tear.  38 U.S.C.A. §§ 
1155, 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Code 5258. The evidence is not so evenly balanced that 
there is doubt as to any material issue. 38 U.S.C.A. § 5107.  

Finally, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  See VAOPGCPREC 6-96.  That is, there is no 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalization or interference with employment.  
Although the veteran relates that he has had to take time 
from work due to right knee problems, the record indicates 
that he continues to work, to include occasional coaching 
activities.  There is no evidence of unusual circumstances to 
suggest that the veteran is not adequately compensated by the 
regular rating schedule, which already contemplates average 
impairment of earning capacity.  38 C.F.R. § 4.1

2.  Right Knee Laxity

Right knee laxity is evaluated as 10 percent disabling under 
Code 5257, other impairment of the knee.  38 C.F.R. § 4.71a.  
A 10 percent rating is assigned for slight disability from 
recurrent subluxation or lateral instability.  Ratings of 20 
percent and 30 percent are in order for moderate or severe 
disability, respectively.   

Application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca is not 
appropriate where, as here, the diagnostic code is not 
predicated on loss of range of motion.  Johnson v. Brown, 9 
Vet. App. 7, 11 (1996) (specifically addressing the 
evaluation of a knee disability under Code 5257).  Moreover, 
as functional loss has been considered with respect to the 
other right knee disability, discussed above, additional 
compensation for the same symptomatology under Code 5257 is 
not permitted.  38 C.F.R. § 4.14 (rating the same disability 
under various diagnoses is to be avoided).   See Spurgeon v. 
Brown, 10 Vet. App. 194 (1997) (even if a separate rating for 
pain is not required, the Board is still obligated to provide 
reasons and bases regarding the regulation).  

Although the veteran describes giving way of the right knee, 
objective VA examination in March 2001 reveals only trace, or 
slight, laxity of the medial collateral ligament.  All 
previous medical evidence is negative for objective 
confirmation of instability or laxity.  The evidence thus 
squarely supports no more than a 10 percent rating under Code 
5257.  38 C.F.R. § 4.7.  Finally, there is again no evidence 
of unusual circumstances to warrant consideration of an 
extra-schedular rating.  38 C.F.R. § 3.321(b)(1).  The Board 
therefore finds that the preponderance of the evidence is 
against a disability rating greater than 10 percent for right 
knee laxity, residuals of injury.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.71a, Code 
5257.    


ORDER

A disability rating greater than 20 percent for right knee 
DJD with chondrocalcinosis and meniscus tear is denied.    

An initial disability rating greater than 10 percent for 
right knee laxity, residuals of injury, is denied. 



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

 

